Exhibit 10.2

DIAMANTE MINERALS, INC.

DEFERRED SHARE UNIT PLAN FOR JENNIFER IRONS

PART 1

GENERAL PROVISIONS

Purpose

1.1                  The purpose of this Plan is to provide an alternate form of
compensation to satisfy the fee payable to Jennifer Irons in her capacity as the
Chief Financial Officer of the Company.

Definitions

1.2                  In this Plan,

Applicable Withholding Tax

has the meaning set forth in Section 3.4;



Board

means the Board of Directors of the Company;



Company

means Diamante Minerals, Inc.;



Compensation

means the base amount of US$125,000 per year in the first year of the term of
this Plan, US$137,500 in the second year of the term of this Plan and US$150,000
for the third year of the term of this Plan to be paid to Irons, quarterly in
arrears in her capacity as the Chief Financial Officer of the Company;



Deferred Share Unit

means a right granted by the Company to Irons to receive, on a deferred payment
basis, a Share or cash in an amount and on the terms contained in this Plan;



Director

means a member of the Board;



Fair Market Value

means, as at a particular date,



(a)       the volume weighted average of the trading price per Share for the
most recently completed Financial Quarter on the market on which the greatest
volume of the Shares then traded, or

(b)       if the Shares are not listed on any public exchange, the value
established by the Board based on its determination of the fair value of a
Share;

Financial Quarter

means each three month period ending on October 31, January 31, April 30 or July
31, respectively;



Irons

means Jennifer Irons





--------------------------------------------------------------------------------



- 2 -

 

Plan

means this Deferred Share Unit Plan, as amended from time to time;



Remuneration Period

means a fiscal year (August 1 - July 31), or where the context requires, any
portion of such period;



Share

means a Common share in the capital of the Company; and



Terminated Service

means, that Irons has ceased to be the Chief Financial Officer of the Company,
other than as a result of death, and has ceased to fulfil any other role as
employee or officer of the Company.



Effective Date

1.3                  This Plan will be effective on July 12, 2015.

Administration

1.4                  The Board will, in its sole and absolute discretion, but
taking into account relevant corporate, securities and tax laws,

(a)       interpret and administer this Plan,

(b)       establish, amend and rescind any rules and regulations relating to
this Plan, and

(c)       make any other determinations that the Board deems necessary or
desirable for the administration of this Plan.

The Board may correct any defect or any omission or reconcile any inconsistency
in this Plan in the manner and to the extent the Board deems, in its sole and
absolute discretion, necessary or desirable. Any decision of the Board in the
interpretation and administration of this Plan will be final, conclusive and
binding on all parties concerned provided that no determinations or amendments
which adversely affect Irons will be made without her consent. All expenses of
administration of this Plan will be borne by the Company.

Delegation

1.5                  The Board may, to the extent permitted by law, delegate any
of its responsibilities under this Plan and powers related thereto (including,
without limiting the generality of the foregoing, those referred to under
Section 1.4) to a committee of the Board or to one or more officers of the
Company and all actions taken and decisions made by such committee or by such
officers in this regard will be final, conclusive and binding on all parties
concerned, including, but not limited to, the Company, Irons, and their legal
representatives.



--------------------------------------------------------------------------------



- 3 -

 

PART 2

AWARDS UNDER THIS PLAN

Determination of Deferred Share Units

2.1                  At the sole election of the Company, exercised at the end
of each Financial Quarter, Irons may receive all her Compensation due in that
Financial Quarter in the form of Deferred Share Units. Deferred Share Units
issued pursuant to this Plan will be credited to an account maintained for Irons
by the Company four times a year in October, January, April and July or as
otherwise determined by the Company. The number of Deferred Share Units
(including fractional Deferred Share Units, computed to three digits) to be
credited to Irons will be determined in accordance with Section 2.2.

Issue of Deferred Share Units

2.2                  The number of Deferred Share Units (including fractional
Deferred Share Units, computed to three digits) to be credited to Irons for
services as the Chief Financial Officer of the Company in a Financial Quarter
will be determined by dividing Irons' Compensation earned in such Financial
Quarter by the Fair Market Value calculated immediately following the last
trading day of such Financial Quarter.

Dividend Equivalents

2.3                  On any date on which a cash dividend is paid on Shares,
Irons' account will be credited with the number of Deferred Share Units
(including fractional Deferred Share Units, computed to three digits) calculated
by

(a) multiplying the amount of the dividend per Share by the aggregate number of
Deferred Share Units that were credited to Irons' account as of the record date
for payment of the dividend, and

(b) dividing the amount obtained in Section (a) by the Fair Market Value on the
date on which the dividend is paid.

Irons' Account

2.4                  A written confirmation of the balance in Irons' account
will be sent by the Company to her quarterly.

Adjustments and Reorganizations

2.5                  In the event of any dividend paid in shares, share
subdivision, combination or exchange of shares, merger, consolidation, spin-off
or other distribution of Company assets to shareholders, or any other change in
the capital of the Company affecting Shares, the Board, in its sole and absolute
discretion, will make, with respect to the number of Deferred Share Units
outstanding under this Plan, any proportionate adjustments as it considers
appropriate to reflect that change.



--------------------------------------------------------------------------------



- 4 -

 

PART 3

TERMINATION OF SERVICE

Termination of Service

3.1                  Upon Irons having Terminated Service she may elect to
receive one Share in respect of each whole Deferred Share Unit credited to her
account (determined in accordance with Section 3.2) or cash equal to the Fair
Market Value of such Share on the Filing Date (as hereinafter defined) by filing
with the Secretary of the Company a notice of redemption in the form prescribed
from time to time by the Company on or before December 15 of the first calendar
year commencing after the date on which Irons has Terminated Service. If Irons
fails to file such notice on or before that December 15, she will be deemed to
have filed with the Secretary of the Company a notice of redemption on that
December 15, and will be deemed to have elected to be paid cash. The date on
which a notice is filed or deemed to be filed with the Secretary of the Company
is the "Filing Date". The Company may defer the Filing Date to any other date if
such deferral is, in the sole opinion of the Company, desirable to ensure
compliance with Section 4.3.

Contents of Notice

3.2                  The notice filed by Irons will specify whether she desires
to receive one Share for each whole Deferred Share Unit or cash equal to the
Fair Market Value of each such Share as at the Filing Date (net of any
Applicable Withholding Tax). Such payment (whether in Shares or cash) will be
made by the Company as soon as reasonably possible following the Filing Date. In
no event will payment be made later than December 31 of the first calendar year
commencing after Irons has Terminated Service. Fractional Shares may not be
issued, and where Irons would be entitled to receive a fractional Share in
respect of any fractional Deferred Share Unit, the Company will pay to her, in
lieu of such fractional Share, cash equal to its Fair Market Value, calculated
as at the Filing Date.

Death

3.3                  In the event of the death of Irons, the Company will,
within two months of her death, pay cash equal to Fair Market Value of the
Shares which would be deliverable to her if she had Terminated Service in
respect of the Deferred Share Units credited to Irons' account (net of any
Applicable Withholding Tax) to or for the benefit of her legal representative.
The Fair Market Value will be calculated on the date of Irons' death.

Applicable Withholding Tax

3.4                  The Company is authorized to deduct such taxes and other
amounts as it may be required by law to withhold ("Applicable Withholding Tax"),
in such manner as it determines, including, without limiting the generality of
the foregoing, by delivering less cash or fewer Shares than Irons otherwise
would have received. The Company may require Irons, as a condition of receiving
amounts or Shares otherwise to be delivered to her under this Plan, to deliver
undertakings to, or indemnities in favour of, the Company respecting the payment
by her of applicable income or other taxes.



--------------------------------------------------------------------------------



- 5 -

 

PART 4

GENERAL

Non-Transferability

4.1                  Deferred Share Units and all other rights, benefits or
interests in this Plan are non-transferable and may not be pledged or assigned
or encumbered in any way and are not subject to attachment or garnishment,
except that if Irons dies, her legal representatives will be entitled to receive
the amount of any payment otherwise payable to her hereunder in accordance with
the provisions hereof.

No Right to Service

4.2                  Neither participation in this Plan nor any action under
this Plan will be construed to give Irons a right to be retained in the service
of the Company.

Applicable Trading Policies

4.3                  The Board and Irons will ensure that all actions taken and
decisions made by the Board or Irons, as the case may be, pursuant to this Plan
comply with any applicable securities laws.

Successors and Assigns

4.4                  This Plan will enure to the benefit of and be binding upon
Irons' legal representatives.

Plan Amendment

4.5                  The Board may amend this Plan as it deems necessary or
appropriate, subject to applicable corporate, securities and tax law
requirements, but no amendment will, without the consent of Irons or unless
required by law, adversely affect Irons' rights with respect to Deferred Share
Units to which he is then entitled under this Plan.

Plan Termination

4.6                  The Board may terminate this Plan at any time, but no
termination will, without Irons' consent or unless required by law, adversely
affect the rights of Irons with respect to Deferred Share Units to which he is
then entitled under this Plan. In no event will a termination of this Plan
accelerate the time at which Irons would otherwise be entitled to receive any
Shares or cash in respect of Deferred Share Units hereunder. In any event this
Plan will terminate three years from the Effective Date.

Governing Law

4.7                  This Plan and all matters to which reference is made in
this Plan will be governed by and construed in accordance with the laws of
British Columbia and the laws of Canada applicable therein.



--------------------------------------------------------------------------------



- 6 -

 

Reorganization of the Company

4.8                  The existence of this Plan or Deferred Share Units will not
affect in any way the right or power of the Company or its shareholders to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company's capital structure or its business, or to create or issue any
bonds, debentures, shares or other securities of the Company or to amend or
modify the rights and conditions attaching thereto or to effect the dissolution
or liquidation of the Company, or any amalgamation, combination, merger or
consolidation involving the Company or any sale or transfer of all or any part
of its assets or business, or any other corporate act or proceeding, whether of
a similar nature or otherwise.

No Shareholder Rights

4.9                  Deferred Share Units are not considered to be Shares or
securities of the Company, and Irons will not, be entitled to exercise voting
rights or any other rights attaching to the ownership of Shares of other
securities of the Company, or be considered the owner of Shares by virtue of
such crediting of Deferred Share Units.

No Other Benefit

4.10                No amount will be paid to Irons under this Plan to
compensate for a downward fluctuation in the price of a Share, nor will any
other form of benefit be conferred upon, or in respect of, Irons for such
purpose.

Unfunded Plan

4.11                For greater certainty, this Plan will be an unfunded plan
for tax purposes. Irons in her capacity as a holder of Deferred Share Units or
related accruals under this Plan will have the status of a general unsecured
creditor of the Company with respect to any relevant rights thereunder.

DATED this 12th day of July 2015.